DETAILED ACTION

This Office Action is in response to the application 16278672, filed on 02/18/2019. The application has a Foreign Priority date of 06/26/2018. 

Claims 1-20 submitted on 02/18/2019 are pending and have been examined. 

Definition of terms that may be used for citation purpose: 
Figure = Fig., paragraph = P., column = Col., for example column 11 = Col. 11

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Information Disclosure Statement



The information disclosure statement (IDS) filed on 25 September 2019 is compliant with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. As indicated on the attached sheet, each IDS entry was considered.

Drawings

The drawings are objected to because Figure 4 is described as “a schematic diagram”. However, it is not related to a depiction of electrical components and a sampling of points (dots) are shown with no indication if their number (count) and/or special proximity are significant. In P. [0077] of Applicant’s Specification, but the drawing is referenced but Figure 4 does not indicate “the first key point and the second key point”. It is unclear if there is an intention to depict a specific number of points (normal distribution or other distribution type) that are required by the term “sampling” or if there is some other specialized purpose that relates to key points versus sampling points between key points.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification

The disclosure is objected to because of the following informalities: 

In multiple paragraphs key points have been given the label “m”. Due to the applicability of the instant Application to kinematics “m” as a label for point data could be confused with m=mass. Therefore “m” should be changed to another alphabetical character that would not introduce confusion with other variables commonly used in kinematic formulas and mathematical relationships.
In multiple paragraphs “i-th” is used as a label for key points. Due to the use of “i” as a common variable label for imaginary numbers in iteration, it is suggested that “i” be changed to another alphabetical character to avoid confusion with other variables commonly used in mathematical expressions.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites, “...acquiring trajectory equations of the obstacle vehicle between every two adjacent key points according to the coordinates of the m key points, wherein the trajectory equation is an nth degree polynomial equation, n≥2...” Acquiring a trajectory equation that is a polynomial based on point coordinates is an abstract idea because it is a mathematical concept. A polynomial equation that depicts a path/trajectory between at least two points is a mathematical formula. For example, example a third order polynomial equation can be used to describe a function that passes through four distinct (two-dimensional) points. The resulting mathematical formula is a relationship that shows a path that traverses through the distinct points. Also, claim 1 specifically recites, “...comprising a processor and a memory...” While the aforementioned limitations describe an apparatus, there are no other elements besides the processor and the memory that do not depict a mathematical equation or extra solution activity. Considering the broadest reasonable interpretation the limitations recite an abstract concept. 
Additionally, “acquiring accelerations” exemplifies further manipulation of the polynomial equation to determine additional values (outputs). Attaining dynamic data and/or a coordinate at a specific time or once a certain driving duration has elapsed, is common and well understood because these parameters are resolved from manipulation (integration, derivation, etc.) of the previously mentioned mathematical formulas. Therefore, the aforementioned limitations of the claim depict abstract ideas.
Further, “acquire coordinates...” is extra solution activity because this merely depicts the acquisition of input data. Overall, the acquisition of input data for determining the mathematical formula is common. “Acquire accelerations...” and “...acquire a dynamic attribute...” exemplify further manipulating the polynomial equation for determining additional values (parameters/outputs) and are common, well-understood practices to one of ordinary skill in the art. Therefore, acquiring coordinates is extra solution activity.
The judicial exception is not integrated into a practical application. In particular, claim 11 recites the following additional elements: a processor and a memory that cause the processor to “acquire coordinates...and speed”, acquire accelerations”, and “acquire a dynamic attribute and a coordinate”. Further, the use of the processor and the memory to perform these additional steps is cited at a high level of generality and does not employ any specialized equipment for execution. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, receiving coordinate data and calculating accelerations and other dynamic properties at specific points, individually and in combination, recite well-understood, routine, and conventional activity. Mere use of a processing unit or interface of a computer to accept input information and a memory with executable code are common and do not depict any specialized function or result. Accordingly, claim 11 is ineligible.
Dependent claims 12-15 merely further limit the abstract idea in claim 1 by adding more conditions to the “acquiring” elements and depicts the calculation of additional variables. Therefore, these claims are also considered to be ineligible.

Claim 1 is parallel in nature to claim 11. Claim 1 is a method with multiple steps instead of an apparatus and does not integrate the judicial exception into a practical application. Accordingly, claim 1 is rejected under 35 U.S.C. 101 because it is directed towards ineligible subject matter based upon the same analysis above. 
Dependent claims 2-10 merely further limit the abstract idea in claim 1. While claims 6, 8, and 9 implement specific (detailed) mathematical equations, these formulas are conventional and do not integrate the abstract idea into a practical application.  Therefore, these claims are also considered to be ineligible.

Claim 16 is parallel in nature to claim 11. Claim 16 is a storage medium instead of an apparatus and does not integrate the judicial exception into a practical application. Accordingly, claim 16 is rejected under 35 U.S.C. 101 because it is directed towards ineligible subject matter based upon the same analysis above. 
Dependent claims 17-20 merely further limit the abstract idea in claim 16. Therefore, these claims are also considered to be ineligible.
Additionally, Claims 16-20 are directed to a “non-volatile computer storage medium”. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the following approach is suggested. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC. § 101 by adding the limitation "non-transitory" to the claim such that the limitation would recite a “non- volatile (and/,) non-transitory (machine/computer) readable storage medium”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kently et al. (US 2017/0120803) hereinafter “Kently” in view of Hass et al. (US 2016/028065) hereinafter “Hass”, and further in view of Ninomiya (U.S. Patent No. 4,809,178).

Regarding claim 1, Kently teaches a method for acquiring a control amount for a performance test of an unmanned vehicle, comprising (Kently: Figs. 1-4; Fig. 7; P. [0059]; P. [0075]; P. [0156]):  5
acquiring coordinates of m key points on a trajectory of a simulated obstacle vehicle and speeds at the m key points (Kently: Figs. 1-4; P. [0075]; P. [0112]), wherein m>=2; 
acquiring trajectory equations of the obstacle vehicle between every two adjacent key points according to the coordinates of the m key points (Kently: Figs. 1-4; P. [0075]);  
10acquiring accelerations of the obstacle vehicle between every two adjacent key points according to the speeds at the m key points and trajectory curves corresponding to the trajectory equations (Kently: Figs. 1-4; P. [0060-61]; P. [0166]; P. [0171]); 
Kently does not explicitly teach wherein the trajectory equation is an nth degree polynomial equation, n>=2; if the speeds of the obstacle vehicle at two adjacent key points are not the same, the acceleration of the obstacle vehicle between the two adjacent key points is a constant that is not 0, if the speeds of the obstacle vehicle at the two adjacent key points are the same, the 15acceleration of the obstacle vehicle between the two adjacent key points is 0; for each running duration, according to the accelerations, acquiring a dynamic attribute and a coordinate when the obstacle vehicle has run for the running duration according to trajectories corresponding to the trajectory equations. 
However, Hass is analogous art and discloses wherein the trajectory equation is an nth degree polynomial equation, n>=2 (Hass: Figs. 1-6; P. [0021]; P. [0060-64]; P. [0066]; P. [0035]; P. [0040]); 
when the obstacle vehicle has run according to trajectories corresponding to the trajectory equations (Hass: Figs. 1-6; P. [0083-85]; P. [0093]; P. [0013]; P. [0021]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Kently by implementing polynomial trajectories, disclose by Hass. One of ordinary skill in the art would have been motivated to make this modification in order to allow for the efficient calculation of an evasive maneuver, and determine an avoidance trajectory that enables easy control with low lateral speeds and accelerations (Hass: P. [0016]). 
While the combination of Kently and Hass teaches kinematic concepts as cited above that include acquiring coordinates and dynamic properties (see at least Hass: P. [0063]; Kently: P. [0075]; P. [0130]), it also does not explicitly teach if the speeds of the obstacle vehicle at two adjacent key points are not the same, the acceleration of the obstacle vehicle between the two adjacent key points is a constant that is not 0, if the speeds of the obstacle vehicle at the two adjacent key points are the same, the 15acceleration of the obstacle vehicle between the two adjacent key points is 0; for each running duration, according to the accelerations, acquiring a dynamic attribute and a coordinate; for the running duration. 
However, Ninomiya teaches running, according to the accelerations (Ninomiya : Figs. 3-10; Col.8 , lines 45-67; Col. 22, lines 47-67 and Col. 23, lines 1-15). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by the combination of Kently and Hass by implementing running according to accelerations, disclosed by Ninomiya. One of ordinary skill in the art would have been motivated to make this modification in order to.
Further, the combination of Kently, Hass and Ninomiya does not explicitly disclose if the speeds of the obstacle vehicle at two adjacent key points are not the same, the acceleration of the obstacle vehicle between the two adjacent key points is a constant that is not 0, if the speeds of the obstacle vehicle at the two adjacent key points are the same, the 15acceleration of the obstacle vehicle between the two adjacent key points is 0; for each running duration, according to the accelerations, acquiring a dynamic attribute and a coordinate; for the running duration.
However, these limitations are depicting a concept that is known by one of ordinary skill in the art. Based on the laws of physics, when traveling between two points at the same velocity the resultant acceleration is equal to zero. Accordingly, if there is any change in velocity when traveling between points the resultant acceleration will not be zero. For example, if there is travel from a first point to second point and the velocity is 50 mph at the first point and 55 mph at the second point – the acceleration required to achieve 55 mph from 50 mph will be a non-zero positive integer. If from the second point to a third point there is constant speed travel at 55 mph, the resultant acceleration between the second point and the third point will be zero.  Combining Kently, Hass, and Ninomiya, as described in detail above, depict a sufficient level of detail to apply the polynomial formula for calculating a running duration. Therefore, implementing the mathematical expressions claimed in the invention, would have been obvious to one of ordinary skill in the art.
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method to determine the parameters indicated above. One of ordinary skill in the art would have been motivated to make this modification because combining Kently, Hass, and Ninomiya to yield predictable results has a reasonable expectation of success. 

Regarding claim 2, the combination of Kently, Hass, and Ninomiya teaches the method according to claim 1 wherein the acquiring trajectory equations of the obstacle vehicle between every two adjacent key points according to the coordinates of the m key points comprises (see at least rejection of claim 1) acquiring a first coordinate of a first shadow point of a first key point among the m key points, and a second coordinate of a second shadow point of a last key point among the m key point; acquiring the trajectory equations of the obstacle vehicle between every two adjacent key points according to the coordinates of the m key points, the first coordinate and the second coordinate (Kently: P. [0112]; P. [0130] Examiner interprets GPS local pose data as an example of shadow points.). 

Regarding claim 3, the combination of Kently, Hass, and Ninomiya teaches the method according to claim 1, wherein the acquiring accelerations of the obstacle vehicle between every two adjacent key points according to the speeds at the m key points and trajectory curves corresponding to the trajectory equations comprises (see at least rejection of claim 1).
The combination of Kently, Hass, and Ninomiya does not explicitly teach acquiring lengths of the trajectory curves corresponding to the trajectory equations; acquiring running durations of the obstacle vehicle between every two adjacent key points according to the speeds of the obstacle vehicle at the m key points and the lengths of the trajectory curves; acquiring accelerations of the obstacle vehicle between every two adjacent key points according to the running durations and the speeds of the obstacle vehicle at the m key points.
However, the use of integration, derivation, and iteration as a way to manipulate expressions describing displacement, velocity (speed) and acceleration are common methods used to solve kinematic challenges. Because the claimed invention does not exemplify novel or unexpected results when the mathematical expressions are used the claimed limitations would be an obvious modification to the cited combination.
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method as indicated. One of ordinary skill in the art would have been motivated to make this modification because applying the known mathematical techniques to kinematic equations yields predictable results. Additionally, solving the indicated mathematical equations yields predictable solutions for time (running duration) with reasonable expectations of success. 

Regarding claims 4-10, the combination of Kently, Hass, and Ninomiya teaches the methods according to claims 1, 2 and 3 (see at least rejections of claims 1-3). 
While the combination of Kently, Hass, and Ninomiya does not explicitly disclose each detail recited by claims 4-10, the claims merely calculate additional variables using kinematic concepts. Manipulation of the polynomial equations and the use of integration, derivation, and iteration ways to manipulate said polynomial expressions describing displacement, velocity and acceleration are common methods used to solve dynamics challenges. Because the claimed invention does not exemplify novel or unexpected results when the mathematical expressions are used, the claimed limitations would be obvious modifications to the cited combination.
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method as indicated. One of ordinary skill in the art would have been motivated to make this modification because applying the known mathematical techniques to kinematic equations yields predictable results. Additionally, solving the indicated mathematical equations yields predictable solutions for time (running duration), acceleration, speed, distance (length), and ratios with reasonable expectations of success. Further, the known technique of sampling multiple points as data inputs to determine the distance between two points yields predictable results because one of ordinary skill in the art would recognize that a sample size equal to or greater then a predetermined value is needed in order to achieve a normal distribution.

Regarding claims 11 and 16, the apparatus and the storage medium have claimed subject matter similar to claim 1. Therefore, claims 11 and 16 are rejected for the same reasons as claim 1.

Regarding claims 12 and 17, the apparatus and the storage medium have claimed subject matter similar to claim 2. Therefore, claims 12 and 17 are rejected for the same reasons as claim 2.

Regarding claims 13 and 18, the apparatus and the storage medium have claimed subject matter similar to claim 3. Therefore, claims 13 and 18 are rejected for the same reasons as claim 3.

Regarding claims 14 and 19, the apparatus and the storage medium have claimed subject matter similar to claim 4. Therefore, claims 14 and 19 are rejected for the same reasons as claim 4.

Regarding claims 15 and 20, the apparatus and the storage medium have claimed subject matter similar to claim 5. Therefore, claims 15 and 20 are rejected for the same reasons as claim 5.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rogers, Robert – Applied Mathematics in Integrated Navigation Systems, Third Edition discloses information related to navigation system design, calculus, kinematics and descriptive equations (Rogers: Book Description). This reference is relevant because it is analogous and involves the evaluation and testing.
Winter, Stephan – Automated Urban Travel Interpretation: A Bottom-up Approach for Trajectory Segmentation discloses details regarding automated travel as it relates to parts of trajectories (Winter: pg. 3, “evaluates which spatio-temporal points of the trajectory intersect...temporal duration and the proximity...). This reference is relevant because it is analogous and involves the analysis of travel paths. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE J PATRICK whose telephone number is (571)272-8389.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.P./Examiner, Art Unit 3662                                                  


/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662